                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Mary Wreede,                                                Case No. 3:18CV164

                       Plaintiff

               v.                                           ORDER

Commissioner of Social Security,

                       Defendant


       This is a Social Security appeal. Plaintiff Mary Wreede appeals the Commissioner’s

decision denying her application for disability benefits.

       An administrative law judge rejected Wreede’s claim that she is disabled. In her

application, Wreede claimed that a number of impairments – relevant here, osteoarthritis in her

left and right hips, carpal tunnel syndrome, and back pain – rendered her disabled. Wreede had

surgery replacing both hips (her left on May 8, 2014 and her right on October 21, 2014) to

address her osteoarthritis. (Doc. 7 at 382-84, 790-91). She had carpal tunnel release surgery on

each wrist (the left on May 2, 2016 and the right on May 26, 2016) to remedy her carpal tunnel

syndrome. (Id. at 920, 1085).

       The ALJ determined that Wreede’s osteoarthritis and carpal tunnel syndrome are severe

impairments. He found, however, that her back pain is a non-medically determinable

impairment. The ALJ concluded that Wreede’s impairments do not “meet[] or medically equal[]

the severity of” a listed impairment. (Doc. 7 at 20).




                                                 1
       Accordingly, the ALJ determined that Wreede has the residual functional capacity (RFC)

to perform light work “with the following postural limitations: occasionally climbing ramps and

stairs; occasionally climbing ladders, ropes, or scaffolds, frequently balancing and stooping;

occasionally kneeling crouching, and crawling.” (Id.). The ALJ further identified “the following

manipulative limitations: handling and fingering frequently bilaterally.” (Id.). He concluded that,

within this RFC, Wreede can perform her “past relevant work as a production assembler and

vending machine attendant.” (Id. at 26).

       Pending is Magistrate Judge James R. Knepp’s Report and Recommendation, which

recommends that I affirm the denial of benefits. (Doc. 14). Wreede has filed objections. (Doc.

15).

       On de novo review of the R&R, see 28 U.S.C. § 636(b)(1), I overrule the objections,

adopt the R&R, and affirm the Commissioner’s decision.

                                            Discussion

       Wreede argues that the ALJ incorrectly evaluated medical opinion evidence she supplied

and testimony she gave at her disability hearing.

                                  I. Medical Opinion Evidence

       Wreede contends that the ALJ improperly gave (1) partial, rather than controlling, weight

to her treating physician’s opinions, (2) little weight to a consultative examiner’s opinion, and (3)

partial weight to two agency-appointed reviewing physicians’ opinions.

                                 A. Treating Physician Opinions

       “Treating-source opinions must be given controlling weight if two conditions are met: (1)

the opinion is well-supported by medically acceptable clinical and laboratory diagnostic

techniques; and (2) the opinion is not inconsistent with the other substantial evidence in the case



                                                 2
record.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). If a treating-source

opinion does not meet one or both of these conditions, the ALJ may assign it less than

controlling weight. See, e.g., Brogan v. Comm’r of Soc. Sec., 2017 WL 1032520 (N.D. Ohio)

(Carr, J.) (holding that physician’s opinion’s conflict with record evidence warranted assigning

less than controlling weight).

       The Commissioner must provide “good reasons for discounting the weight given to a

treating-source opinion,” and these reasons “must be supported by the evidence in the case

record, and must be sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the treating source’s medical opinion and the reasons for that weight.”

Gayheart, supra, 710 F.3d at 376.

                  1. The April 29, 2014 Multiple Impairment Questionnaire

       Wreede generally protests the ALJ’s decision to assign her treating physician’s April 29,

2014 opinion partial weight but does not argue that the ALJ failed to provide good reasons for

doing so. (See Doc. 15 at 2). I agree with the Magistrate Judge that substantial evidence supports

the ALJ’s decision to discount treating physician Dr. Lautzenheiser’s first opinion.

       Dr. Lautzenheiser’s first opinion concluded that Wreede’s osteoarthritis in her hips

precluded her from: sitting more than four hours or standing and walking more than two hours in

an eight-hour workday; standing or walking continuously; and kneeling, bending, and stooping.

(Doc. 7 at 333, 537). Dr. Lautzenheiser further opined that Wreede could frequently lift up to ten

pounds, occasionally lift ten to twenty pounds, and occasionally carry up to twenty pounds.

(Doc. 7 at 534). He also determined that Wreede would need ten- to fifteen-minute breaks each

hour. (Doc. 7 at 536).




                                                3
       The ALJ first noted that the April 29, 2014 opinion conflicted with Dr. Lautzenheiser’s

treatment notes from the same time period. Conflict between a treating physician’s opinion and

record medical evidence, including the treating physician’s contemporaneous treatment notes, is

good reason to discredit the opinion. See Lester v. Soc. Sec. Admin., 596 Fed. App’x 387, 389

(6th Cir. 2015); see also 20 C.F.R. § 404.1527(c)(3)-(4) (explaining the commissioner will weigh

a medical opinion’s consistency with the record when assigning weight).

       Dr. Lautzenheiser’s treatment notes indicate that he saw Wreede seven times from

October, 2013 through April 29, 2014. Wreede reported hip pain during only three of those

appointments, and Dr. Lautzenheiser noted that Wreede showed a normal gait at each

appointment. (See Doc. 7 at 477-501).

       The Sixth Circuit in Shepard v. Commissioner of Social Security, 705 Fed. App’x 435,

440 (6th Cir. 2017) held that an ALJ properly discredited a treating source’s opinion that the

claimant could not perform light or sedentary work where the claimant had a consistently normal

gait and managed her pain with medication. I likewise find that the restrictions Dr. Lautzenheiser

recommended in his first opinion are inconsistent with Wreede’s symptoms as documented in the

contemporaneous treatment notes. This inconsistency is good reason to discount Dr.

Lautzenheiser’s April 29, 2014 opinion.

       The ALJ next explained that Dr. Lautzenheiser’s first opinion was internally inconsistent.

Indeed, the ALJ noted, Dr. Lautzenheiser concluded that although Wreede could lift up to ten

pounds frequently, she could carry that same amount only occasionally. (Doc. 7 at 25, 534). This

unexplained discrepancy, too, is good reason to discount the opinion.

       Finally, the April 29, 2014 opinion precedes Wreede’s May 8, 2014 and October 21,

2014 hip replacement surgeries. Accordingly, the April 29, 2014 opinion captures only Wreede’s



                                                4
pre-surgery condition but not her post-surgery improvements. I agree with the ALJ that this

failure to capture a longitudinal picture of Wreede’s capabilities is also good reason to give the

opinion partial weight. (Doc. 7 at 25). See 20 C.F.R. § 404.1527(c)(2) (explaining reasoning for

giving treating sources controlling weight).

       The reasons the ALJ identified provide substantial evidence to support his decision to

give the April 29, 2014 opinion partial weight.

                  2. The June 27, 2016 Disability Impairment Questionnaire

       Wreede likewise does not claim that the ALJ failed to support his decision to discount Dr.

Lautzenheiser’s June 27, 2016 opinion but complains that the ALJ focused solely on Wreede’s

hip condition in so doing. (Doc. 15 at 2 (citing 20 C.F.R. §§ 404.1523(c), 416.923(c))). I agree

with the Magistrate Judge that substantial evidence supports the ALJ’s decision to give Dr.

Lautzenheiser’s second opinion partial weight.

       I note, initially, that Wreede’s argument conflates two directives in the Social Security

regulations. An ALJ must “consider the combined effect of all of [a claimant’s] impairments”

when making a disability determination. 20 C.F.R. §§ 404.1523(c), 416.923(c). The regulations

do not, however, require the ALJ to conduct a condition-by-condition analysis when evaluating a

treating source opinion; the ALJ simply must articulate “good reasons” to discredit such an

opinion. Id. at § 404.1527(c)(2).

       Moreover, the ALJ did consider each of Wreede’s impairments when he reached his

disability determination, and he provided good reasons to give Dr. Lautzenheiser’s second

opinion partial weight.

       The June 27, 2016 opinion explained that Wreede suffered from “Low Back Pain,

Bilateral Hip Pain,” and “Bilateral Wrist Pain.” (Doc. 7 at 928). Dr. Lautzenheiser concluded



                                                  5
that these conditions prevented Wreede from “walking greater than 1 block” and “sitting on hard

surfaces.” (Id. at 929-30). He therefore restricted Wreede to sitting, standing, and walking for

three hours out of an eight-hour day, lifting and carrying up to ten pounds frequently, and lifting

and carrying ten to twenty pounds occasionally. (Id. at 929-30). Dr. Lautzenheiser also

determined that Wreede’s pain would frequently interfere with her concentration, that she would

need fifteen- to thirty-minute breaks each hour, and that she would miss work two to three times

per month. (Id. at 930-32).

       Though the ALJ did not expressly address Wreede’s back pain and carpal tunnel

syndrome in weighing Dr. Lautzenheiser’s second opinion, he did address Wreede’s carpal

tunnel syndrome in concluding his opinion evidence evaluation:

       As for her hands, the claimant had grossly intact functioning preoperatively and
       endorsed significant improvement after her carpal tunnel releases. Although a
       treating source opined that the claimant has greater restrictions than those [the
       ALJ deemed necessary], these assessments were largely inconsistent with the
       corresponding treatment notes. For these reasons, the undersigned finds that the
       claimant has the above detailed residual functional capacity.
(Doc. 7 at 26).

       Also, before weighing the opinion evidence, the ALJ discussed Wreede’s back pain and

carpal tunnel syndrome at length. (Id. at 22-24). In so doing, the ALJ identified inconsistencies

between the record evidence and the recommended restrictions. See Hernandez v. Comm’r of

Soc. Sec., 644 Fed. App’x 468, 474-75 (6th Cir. 2016) (finding ALJ provided good reason to

discount treating source opinion when referring to conflicting objective evidence “as discussed

above” in the ALJ’s opinion).

       First, the ALJ weighed evidence about Wreede’s back condition, noting that “[s]pinal

assessments” in the case record “varied but did not show preclusion of motion.” (Id. at 22, 457

(manual muscle test results), 910 (treating orthopedist notes), 986, 1013 (physical therapy



                                                 6
notes)). Moreover, the ALJ explained, Wreede’s “lumbar flexion remained within functional

limits during a physical therapy course from June 24, 2016 through July 28, 2016.” (Id. at 23,

1110-16 (physical therapy notes)). The ALJ also explained that an x-ray and MRI on Wreede’s

lumbar spine were normal. (Id. at 19 (citing id. at 453-54 (x-ray results), 996-97 (MRI results))).

       Next, the ALJ examined records related to Wreede’s carpal tunnel syndrome. He cited

record evidence showing that Wreede could grip, grasp, and perform manipulative tasks with her

hands both before and after her carpal tunnel release surgeries. (Id. at 24, 460 (consultative

examiner’s report)). He also noted that the carpal tunnel release surgeries alleviated Wreede’s

pain and numbness and did not require physical therapy. (Id. at 24, 900 (progress treatment

notes)). Finally, he explained that, while Wreede had “residual soreness at the right hand,” she

had no such symptoms in her “dominant left hand.” (Id. at 24 (summarizing Wreede’s

testimony)).

       Likewise, in evaluating Dr. Lautzenheiser’s second opinion, the ALJ identified record

evidence about Wreede’s osteoarthritis that departed from the recommended restrictions.

Specifically, the ALJ noted that Dr. Lautzenheiser’s treatment notes from June, 2014 through

July 1, 2016, consistently showed normal gait and posture. (Doc. 7 at 25, 503, 511-12, 715, 810,

814, 850, 854, 1087, 1091, 1094 (treatment notes)). Moreover, Wreede reported “postoperative

resolution of hip pain,” which, the ALJ explained, conflicted with the restrictions Dr.

Lautzenheiser identified. (Doc. 7 at 25, 466 (Wreede reports “no pain and no discomfort” three

months after her left hip replacement), 775 (Wreede reports “no pain” at an appointment two

weeks after her right hip replacement and that “[s]he got rid of her pain medicine . . and said she

is not even using it.”)). Finally, the ALJ explained that Wreede’s “discontinuation of physical




                                                 7
therapy, and history of routine office visits” conflicted with her apparent need to miss work two

to three times per month. (Doc. 7 at 25).

       The ALJ, therefore, identified record evidence about Wreede’s back pain, carpal tunnel

syndrome, and osteoarthritis that conflicted with the restrictions Dr. Lautzenheiser identified.

Such inconsistency is good reason to discount his opinion. See Lester, supra, 596 Fed. App’x at

389. Accordingly, substantial evidence supports the ALJ’s decision to give Dr. Lautzenheiser’s

second opinion partial weight.

                       B. Consultative and Reviewing Physician Opinions

       An ALJ has discretion to weigh a non-treating physician’s opinion considering: (1) the

examining relationship, (2) the treatment relationship, (3) the opinion’s supportability, (4) the

opinion’s consistency “with the record as a whole,” (5) the physician’s specialty, and (6) “[o]ther

factors . . . which tend to support or contradict the medical opinion.” See 20 C.F.R. §

404.1527(c) (1)-(6).

                            1. The Consultative Examiner’s Opinion

       Wreede complains that the ALJ improperly focused on her hip problems when he

assigned consultative examiner Dr. Onamusi’s opinion little weight. I disagree.

       “[R]eports of individual examinations, such as consultative examinations,” 20 C.F.R. §

404.1527(c)(2), garner “if anything, less deference than the treating physician’s opinion.” Grisier

v. Comm’r of Soc. Sec., 721 Fed. App’x 473, 477 (6th Cir. 2018) (quoting Jones v. Comm’r of

Soc. Sec., 336 F.2d 469, 477 (6th Cir. 2003)).

       Dr. Onamusi, who examined Wreede once, concluded that she could perform sedentary

work. (Doc. 7 at 459-61). The ALJ articulated several reasons supporting his decision to give Dr.

Onamusi’s opinion little weight.



                                                 8
       First, Dr. Onamusi’s opinion, dated July 10, 2014, followed Wreede’s left hip

replacement surgery but preceded her right hip replacement surgery. Accordingly, as the ALJ

explained, the opinion does not capture Wreede’s longitudinal functioning. (Doc. 7 at 26).

       Next, the ALJ pointed to record evidence, like that he identified in his evaluation of Dr.

Lautzenheiser’s opinions, that conflicted with a sedentary restriction. This evidence included

medical records, described above, showing Wreede’s consistently normal gait and her

manipulative capabilities. The ALJ also noted that Wreede’s back condition did not support Dr.

Onamusi’s opinion because the evidence in the record indicated that condition is not a

“medically determinable impairment.” (Doc. 7 at 26 (citing id. at 19-20 (contrasting claimed

restrictions due to Wreede’s back pain with record evidence)).

       Wreede’s argument that the ALJ focused exclusively on her hip problems is unfounded,

and the ALJ identified inconsistencies between Dr. Onamusi’s opinion and the record evidence.

Accordingly, substantial evidence supports the ALJ’s evaluation of that opinion.

                            2. The Reviewing Physicians’ Opinions

       Wreede complains that the ALJ’s gave reviewing physicians Drs. Lewis and Delphia’s

opinions “more weight . . . than those from treating and examining sources.” (Doc. 15 at 7-8).

       Wreede mischaracterizes the ALJ’s evaluations. The ALJ gave the reviewing physicians’

opinions the same weight he gave Dr. Lautzenheiser’s opinions. (Doc. 7 at 24). I agree with the

Magistrate Judge that substantial evidence supports this determination.

       The reviewing physicians concluded that Wreede could perform light work. As with the

consultative examiner’s opinion, the ALJ had discretion to weigh the reviewing physicians’

opinions. See 20 C.F.R. § 404.1527(c). And, indeed, the ALJ assessed the reviewing physicians’

opinions in light of their consistency with the record evidence. Specifically, the ALJ explained



                                                9
that the reviewing physicians’ conclusions were consistent with the record evidence showing

Wreede’s “restor[ed] bilateral hip range of motion,” her pain relief following her hip replacement

surgeries, and her consistently normal gait. (Doc. 7 at 24).

        The ALJ noted, however, that the reviewing physicians “are non-treating, non-examining

sources who did not have the opportunity to consider the entire record.” (Doc. 7 at 24). Indeed,

Dr. Lewis gave his opinion on July 18, 2014 (id. at 72), and Dr. Delphia gave his opinion on

October 15, 2014 (id. at 97). The reviewing physicians’ opinions, then, followed Wreede’s left

hip replacement but preceded her right hip replacement and her carpal tunnel release surgeries.

Accordingly, like Dr. Lautzenheiser’s first opinion and Dr. Onamusi’s opinion, the ALJ properly

discounted the reviewing physicians’ opinions because they do not capture Wreede’s

longitudinal functioning. (See id. at 24). See 20 C.F.R. § 404.1527(c)(2).

        The ALJ also contrasted the reviewing physicians’ opinions with record evidence of

Wreede’s back condition. He properly discredited their opinions insofar as they conflicted with

the “normal lumbar imaging studies” in the record. (Id. at 19, 24 (citing normal MRI and x-ray

results)).

        Accordingly, substantial evidence supports the ALJ’s decision to give the reviewing

physicians’ opinions partial weight.

                                        II. Wreede’s Testimony

        Wreede also argues that the ALJ improperly assessed her credibility when evaluating her

testimony about her symptoms. (See Doc. 15 at 8). I disagree.

        The Sixth Circuit has prescribed a two-part test for weighing a claimant’s testimony

about the effects of his or her pain:

        First, we examine whether there is objective medical evidence of an underlying
        medical condition. If there is, we then examine: (1) whether objective medical

                                                 10
      evidence confirms the severity of the alleged pain arising from the condition; or
      (2) whether the objectively established medical condition is of such a severity that
      it can reasonably be expected to produce the alleged disabling pain.
Duncan v. Sec’y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986).

       “[A]n ALJ’s findings based on the credibility of the applicant are to be accorded great

weight and deference, particularly since an ALJ is charged with the duty of observing a witness’s

demeanor and credibility.” Walters v. Comm’r of Soc. Sec., 721 F.3d 525, 531 (6th Cir. 1997);

see also Jones, supra, 336 F.3d at 476 (citing id.). Indeed, an ALJ’s “credibility findings may not

be disturbed absent a ‘compelling reason.’” Ritchie v. Comm’r of Soc. Sec., 540 Fed. App’x 508,

511 (6th Cir. 2013) (explaining such determinations are “virtually unchallengeable”).

       Wreede testified that she can walk for five minutes and stand for thirty minutes “if she

has something to lean on,” cannot bend or lift more than five pounds, and her carpal tunnel

syndrome caused her to drop items (though this improved with surgery). (Doc. 7 at 21). She also

stated she remained bedridden from pain three days per month. (Id.).

       The ALJ weighed Wreede’s testimony using the Sixth Circuit’s two-part test. (Doc. 7 at

21). At the second step, the ALJ determined that Wreede’s “statements concerning the intensity,

persistence, and limiting effects of [her] symptoms are not entirely consistent with the medical

evidence and other evidence in the record[.]” (Id.).

       Specifically, the ALJ contrasted Wreede’s testimony about her ability to stand, walk, lift,

and bend with record evidence showing that Wreede (1) could stand and walk before and after

her hip replacement surgeries, (2) had normal gait and posture before and after her surgeries, and

(3) stopped post-hip surgery physical therapy before the end of the prescribed period (Doc. 7 at

974, 982 (Wreede canceled her final therapy appointment without rescheduling)).

       The ALJ also identified evidence contradicting Wreede’s testimony about her carpal

tunnel syndrome. Specifically, the ALJ cited medical records showing that Wreede, before her

                                                11
carpal tunnel surgery, could “grip and grasp with both hands [and] use her hands for fine

coordination and manipulative tasks.” (Doc. 7 at 23, 460 (consultative examiner’s notes)). He

also identified medical records showing that Wreede’s carpal tunnel syndrome caused “no local

neuropathy, radiculopathy, plexopathy, or myopathy.” (Doc. 7 at 23, 759 (treatment notes))).

Finally, the ALJ noted that Wreede reported improved symptoms after her carpal tunnel surgery

and that she did not need physical therapy after that surgery.

       The ALJ also explained that, despite Wreede’s testimony that “she was lucky to get”

more than four hours of sleep in a night (Doc. 7 at 24), she reported on a physical therapy

questionnaire that her pain did not interfere with her sleep (id. at 1016).

       The ALJ identified substantial record evidence that conflicts with Wreede’s testimony

and considered each of Wreede’s alleged impairments when evaluating her credibility. I

therefore find no “compelling reason” to disturb the ALJ’s credibility assessment.

                                            Conclusion

       It is, therefore

       ORDERED THAT

       1. Wreede’s objections to the Magistrate Judge’s Report and Recommendation (Doc.

           15) be, and the same hereby are, overruled;

       2. The Magistrate Judge’s Report and Recommendation (Doc. 14) be, and the same

           hereby is, adopted as the order of the court; and

       3. The Commissioner’s decision denying plaintiff’s application for disability benefits

           be, and the same hereby is, affirmed.

       So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge

                                                 12
